Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159347                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  NAGESH PALAKURTHI,                                                                                   Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159347
                                                                    COA: 342533
                                                                    Court of Claims: 17-000073-MZ
  COUNTY OF WAYNE, RAYMOND J.
  WOJTOWICZ, and WAYNE COUNTY
  TREASURER,
           Defendants-Appellees,
  and
  LAWRENCE ROCCA,
          Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 12, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of 2 Crooked Creek, LLC v Cass Co Treasurer (Docket No. 159856) is pending on
  appeal before this Court and that the decision in that case may resolve an issue raised in
  the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2019
           p1113
                                                                               Clerk